DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 10, 15, and 20 are objected to because of the following informalities:  
Regarding claim 2, “the lower tray relative to the upper tray,” in line 2 should be read as “the mandibular tray relative to the maxillary tray.”
Regarding claim 3, “provided by the predefined positions,” in line 2 should be read as “provided by the plurality of predefined positions.” 
Regarding claim 10, “the repeating locking pattern,” in line 2 should be read as “a repeating locking pattern.” 
Regarding claim 15, “movement a transverse direction,” in line 3 should be read as “movement in a transverse direction.”
Regarding claim 20, “enabling the trays to be heated to form to the user’s teeth and gums” in lines 2-3 should be read as “enabling the trays to be heated to be configured to form to a user’s teeth and gums.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 11, 13, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “at least about 3 different offsets… and wherein the different offsets include offsets between about 0mm and 10mm” in claim 3 as “at least 3 different offsets… and wherein the different offsets include offsets between 0mm and 10mm.”
The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given the Examiner has defined “provided at increments of about 1mm” in claim 4 as “provided at increments of 1mm.”
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “substantially uniform in cross section” as “uniform in cross section.”
Claim 7 recites the limitation "the other" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it is unclear whether “a locking member and corresponding locking recess or aperture” in claim 11 lines 1-2 is the same as “a locking member and at least partly corresponding locking recess or aperture” in line 2 of claim 6, thus further clarification is required. For purposes of examination, the Examiner is interpreting them to be the same. 
The term “dovetail-like” in claim 13 is a relative term which renders the claim indefinite. The term “dovetail-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The addition of “like” to an otherwise definite expression extends the scope of the expression so as to render the claim indefinite because it is unclear what “like” is intended to convey. 
Regarding claim 15, it is unclear whether claim 15 is dependent on claim 1, 6, or 12. Further clarification is required. The Examiner suggests “a) the locking member and locking recess or aperture of claim 6 to prevent relative movement in a transverse direction, and b) the guide member and corresponding locking channel of claim 12 to prevent separation in a vertical direction” be amended to “a locking member and a locking recess or aperture to prevent relative movement in a transverse direction, and b) a guide member and corresponding locking channel to prevent separation in a vertical direction.”
The term “substantially” in claim 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “substantially U-shaped in plan view and is substantially symmetrical” as “U-shaped in plan view and is symmetrical.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallon (US 10,383,761 B2).
Regarding claim 1, Fallon discloses a mandibular advancement device (1) (see Figs. 1-2 and 8, and Abstract) comprising:
an upper tray assembly (3) comprising a rigid upper chassis (9) and a maxillary tray (7) (see Figs. 1-2 and 8, and Col. 3 lines 35-48; upper tray assembly 3 comprises upper chassis 9 which is made from a rigid material, and comprises upper bite impression tray 7); and 
a lower tray assembly (5) comprising a rigid lower chassis (10) and a mandibular tray (12) (see Figs. 1-2 and 8, and Col. 3 lines 49-60; lower tray assembly 5 comprises a lower chassis 10, which is made from the same material as the upper chassis 9 which is a rigid material such as plastic, and comprises lower bite impression tray 12);
wherein the upper (9) and lower chassis (10) define an interlocking arrangement (24, 28) configured to releasably lock the upper (3) and lower tray assemblies (5) into a selected one of a plurality of predefined positions (see Fig. 8 and Col. 4 lines 60-67 et seq. Col. 5 lines 1-4 and Col. 5 lines 18-30; the upper chassis 9 includes a pair of recessed locking channels 24 and lower chassis 10 includes a pair of position adjustment blocks 28, which both have teeth 26, 30, respectively, to define an interlocking arrangement configured to releasably lock upper tray assembly 3 and lower tray assembly 5 into selected predefined positions due to the rows of teeth 26, 30), each of the predefined positions defining a different offset between the upper (3) and lower tray assemblies (5) to enable adjustment of the degree of mandibular advancement when used (see Figs. 3 and 8, and Col. 4 lines 60-67 et seq. Col. 5 lines 1-4, Col. 5 lines 18-40, and Col. 5 lines 62-65; the predefined positions are defined via the rows of teeth 26, 30 as the rows of teeth 26, 30 show the different levels of protrusion the lower tray 12 may be relocated to relative to the upper tray 7, and thus define a different offset between the upper tray assembly 3 and lower tray assembly 5 to enable adjustment of the degree of mandibular advancement when used). 
Regarding claim 2, Fallon discloses the invention as discussed in claim 1. Fallon further discloses wherein the different offsets define different levels of anterior protrusion of the lower tray (12) relative to the upper tray (7) (see Figs. 3 and 8, and Col. 5 lines 18-40, and Col. 5 lines 62-65; the different offsets are defined by the rows of teeth 26, 30 and define different levels of anterior protrusion of the lower tray 12 relative to the upper tray 7, as the lower tray 12 may be relocated and change the position of the lower tray assembly 5 via the user applying a push or pull force). 
Regarding claim 5, Fallon discloses the invention as discussed in claim 1. Fallon further discloses wherein the mandibular advancement device (1) includes indicia (40) to identify a chosen offset (see Col. 5 lines 43-46, Col. 6 lines 13-20, and Figs. 3and 8; indication scale 40 is an indicia that identifies a chosen offset or a chosen position between the upper and lower trays). 
Regarding claim 6, Fallon discloses the invention as discussed in claim 1. Fallon further discloses wherein the interlocking arrangement (24, 28) includes a locking member (28) and an at least partly corresponding locking recess or aperture (24) (see Fig. 8 and Col. 4 lines 60-67 et seq. Col. 5 lines 1-4; the interlocking arrangement includes position adjustment block 28, which is the locking member, and a corresponding recessed locking channel 24), wherein relative translation of the upper (9) and lower chassis (10) is prevented in at least a transverse direction when the locking member (28) is in the locking recess or aperture (24) (see Figs. 1-3 and 8; when upper chassis 9 and lower chassis 10 are interlocked together, the position adjustment block 28 and the recessed locking channel 24 are mated and meshed together via rows of teeth 26, 30, and thus prevent translation in a transverse direction between the upper chassis 9 and lower chassis 10). 
Regarding claim 7, Fallon discloses the invention as discussed in claim 6. Fallon further discloses wherein the locking member (28) is substantially uniform in cross section (see Fig. 8; position adjustment block 28 is uniform or consistent in cross section, as it is a block), wherein the locking member (28) extends outwardly from one of the upper (9) and lower chassis (10) (see Fig. 8 and Col. 5 lines 19-21; position adjustment block 28 extends outwardly from the lower chassis 10, as seen in Fig. 8), and the locking recess or aperture (24) is defined in the other of the upper (9) and lower chassis (10) (see Fig. 8; the recessed locking channel 24 is defined in the upper chassis 9, which is the opposite chassis of the locking member 28).
Regarding claim 8, Fallon discloses the invention as discussed in claim 6. Fallon further discloses wherein the locking member (28) is keyed to at least part of the locking recess or aperture (24) (see Fig. 8 and Col. 5 lines 18-30; position adjustment block 28 is keyed to at least part of the recessed locking channel 24, as the rows of teeth 26, 30 are interlocking/meshed together when mated). 
Regarding claim 9, Fallon discloses the invention as discussed in claim 6. Fallon further discloses wherein the locking recess or aperture (24) comprises an elongate locking channel (see Fig. 8; recessed locking channel 24 is an elongate locking channel), wherein the locking member (28) is configured to be received in one of a plurality of predefined positions in the locking channel (24) (see Fig. 8 and Col. 5 lines 18-30; the position adjustment blocks 28 are configured to be received in the recessed locking channel 24 in on of a plurality of predefined positions via mating rows of teeth 26, 30). 
Regarding claim 10, Fallon discloses the invention as discussed in claim 6. Fallon further discloses wherein the locking member (28) includes a pattern along its edges corresponding to a portion of the repeating locking pattern (see Fig. 8 and Col. 4 lines 60-67 et seq. Col. 5 lines 1-4; position adjustment blocks 28 includes rows of teeth 30 is formed along one side of its edges corresponding to a portion of a repeating locking pattern of the recessed locking channel 24 as the recessed locking channel 24 includes rows of teeth 26). 
Regarding claim 11, Fallon discloses the invention as discussed in claim 6. Fallon further discloses a locking member (28) and corresponding locking recess or aperture (24) in each of a pair of opposed posterior ends (see Fig. 8; position adjustment blocks 28 and corresponding recessed locking channel 24 are each located in each of a pair of opposed posterior ends, as they are all located in the rear ends of the oral appliance near the molars of a user’s teeth). 
Regarding claim 16, Fallon discloses the invention as discussed in claim 1. Fallon further discloses wherein an opening is defined in an anterior portion of the mandibular advancement device (1) to enable airflow therethrough when used (see Annotated Fig. 1 of Fallon; there is a gap or opening between the upper tray assembly 3 and lower tray assembly 5 defined in an anterior or front portion of the oral appliance 1 that enables airflow therethrough when used as indicated by the arrows in the figure).

    PNG
    media_image1.png
    332
    492
    media_image1.png
    Greyscale

Annotated Fig. 1 of Fallon. 
Regarding claim 17, Fallon discloses the invention as discussed in claim 1. Fallon further discloses wherein the mandibular advancement device (1) is substantially U-shaped in plan view (see Figs. 1, 2, 4, 6, and 8; oral appliance 1 is U-shaped in plan view) and is substantially symmetrical around the sagittal plane (see Figs. 1-4, 6, and 8; oral appliance 1 is symmetrical around the sagittal plane, as the oral appliance is symmetrical on left and right sides). 
Regarding claim 18, Fallon discloses the invention as discussed in claim 1. Fallon further discloses wherein the maxillary tray (7) is formed of another material than the rigid upper chassis (9) (see Fig. 8 and Col. 3 lines 42-48; upper bite impression tray 7 is made from another material than the rigid material of the upper chassis 9 that is a relatively soft copolymer material), wherein the maxillary tray (7) is softer than the rigid upper chassis (9) (see Fig. 8 and Col. 3 lines 42-48; upper bite impression tray 7 is made from a relatively soft copolymer, which is softer than the rigid material of the upper chassis 9), and wherein the maxillary tray (7) is overmoulded over the rigid upper chassis (9) (see Fig. 8 and Col. 35-39 and Col. 5 lines 5-8; the upper bite impression tray 7 is molded over and against the top of the upper chassis 9). 
Regarding claim 19, Fallon discloses the invention as discussed in claim 1. Fallon further discloses wherein each of the upper (9) and lower chassis (10) is unitarily formed and each of the maxillary tray (7) and mandibular tray (12) is unitarily formed (see Col. 3 lines 35-64 and Col. 5 lines 5-8 et seq. lines 12-14, and see Fig. 8; the upper chassis 9 and lower chassis 10 are each unitarily formed from a hard rigid material, and the upper bite impression tray 7 and lower bite impression tray 12 are each unitarily formed from a soft impressionable material). 
Regarding claim 20, Fallon discloses the invention as discussed in claim 1. Fallon further discloses wherein the maxillary tray (7) and the mandibular tray (12) are formed of thermoplastic (see Col. 3 lines 42-45 and Col. 3 lines 61-64; the upper bite impression tray 7 and lower bite impression tray 12 are both made from ethylene vinyl acetate which is a thermoplastic as upon heating the material is pliable and hardens upon cooling, see Col. 6 lines 26-57 and Fig. 9). 
Claim(s) 1, 3, 4, 6, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallon et al. (referred to as “Fallon ‘166”) (US 2012/0145166 A1).
	Regarding claim 1, Fallon ‘166 discloses a mandibular advancement device (1) (see Figs. 1-3) comprising:
	an upper tray assembly (3) comprising a rigid upper chassis (9) and a maxillary tray (7) (see Figs. 3, 7, 8, and [0022]; upper tray assembly 3 comprises upper chassis 9, which is made from a relatively hard and rigid material, and upper bite impression tray 7); and
	a lower tray assembly (5) comprising a rigid lower chassis (10) and a mandibular tray (12) (see Figs. 3, 7, 8, and [0023]; lower tray assembly 5 comprises lower chassis 10, which is made from a relatively hard and rigid material, and lower bite impression tray 12); 
	wherein the upper (9) and lower chassis (10) define an interlocking arrangement (28, 30, 38, 44, 46, 48) configured to releasably lock the upper (3) and lower tray assemblies (5) into a selected one of a plurality of predefined positions (see [0034]-[0035] and Figs. 1, 3, 7, and 8; the locking channels 30 and position adjustment blocks 48 are in a releasable locking engagement via the sets of meshing teeth 32 and 50, respectively, and thus the upper tray assembly 3 and lower tray assembly 5 are able to be selected into a plurality of predefined positions via the teeth engagement 32, 50), each of the predefined positions defining a different offset between the upper (3) and lower tray assemblies (5) to enable adjustment of the degree of mandibular advancement when used (see [0037]; the predefined positions are defined via the teeth 32, 50 an are shown via position indication scale 60 and show the different levels of protrusion the lower tray 12 may be relocated to relative to the upper tray 7, and thus define a different offset between the upper tray assembly 3 and lower tray assembly 5 to enable adjustment of the degree of mandibular advancement when used). 
	Regarding 3, Fallon ‘166 discloses the invention as discussed in claim 1. Fallon ‘166 further discloses wherein at least about 3 different offsets are provided by the predefined positions (see [0037] and Fig. 2; position indication scale 60 shows a series of position lines that show the different predefined positions that are offset in 1mm increments, and show more than 3 different offsets), wherein the different offsets include offsets between about 0mm and 10mm (see [0037] and Fig. 2; the position indication scale 60 shows the series of position lines which are between 0mm and 10mm, as the series of position lines are shown in increments of 1mm and go from 1mm to 10mm). 
	Regarding claim 4, Fallon ‘166 discloses the invention as discussed in claim 1. Fallon ‘166 further discloses wherein the different offsets are provided at increments of about 1mm (see [0037] and [0049], and Fig. 2; the different offsets are shown via the position indication scale 60, and the increments between each successive pair of position lines of the scale 60 corresponds to a pre-determined linear distance, which is 1mm increments). 
	Regarding claim 6, Fallon ‘166 discloses the invention as discussed in claim 1. Fallon ‘166 further discloses wherein the interlocking arrangement (28, 30, 38, 44, 46, 48) includes a locking member (48) and an at least partly corresponding locking recess or aperture (30) (see Figs. 3, 7 and 8, and [0034]-[0035]; position adjustment blocks 48 are locking members as they releasably interlock with corresponding locking channels 30), wherein relative translation of the upper (9) and lower chassis (10) is prevented in at least a transverse direction when the locking member (48) is in the locking recess or aperture (30) (see Figs. 3, 4, 7, 8, and [0034]-[0035]; relative translation is prevented in a transverse direction when position adjustment block 48 is in the locking channel 30 as they are locked together). 
	Regarding claim 12, Fallon ‘166 discloses the invention as discussed in claim 1. Fallon ‘166 further discloses wherein the interlocking arrangement (28, 30, 38, 44, 46, 48) includes a guide member (46) and a locking channel (28) (see Figs. 5, 7, 8, and [0032]; centering guide 46 is a guide member that is slidably received by guide path 28, which is a channel), wherein separation of the upper (9) and lower chassis (10) in a vertical direction is prevented when the guide member (46) is in the locking channel (28) (see Figs. 5, 7, 8, and [0032], [0034], [0041]; separation of the upper chassis 9 and lower chassis 10 in a vertical direction is prevented when centering guide 46 is in the guide path 28, as the position adjustment blocks 48 are pushed into sliding interlocking engagement with locking channels 30). 
	Regarding claim 13, Fallon ‘166 discloses the invention as discussed in claim 1. Fallon ‘166 further discloses wherein the guide member (46) and the locking channel (28) engage with each other in a dovetail-like arrangement (see Figs. 5, 7, 8, and [0032]; centering guide 46 and guide path 28 engage with each other in a dovetail arrangement as centering guide 46 is an enlarged projection that tapers and interlocks with the corresponding guide path 28, best seen in Fig. 5). 
	Regarding claim 14, Fallon ‘166 discloses the invention as discussed in claim 1. Fallon ‘166 further discloses comprising the guide member (46) and corresponding locking channel (28) in each side of an anterior end of the device (1) (definition of side: a line or surface forming a border or face of an object, https://www.merriam-webster.com/dictionary/side, thus see Figs. 5, 7, 8; centering guide 46 is located on one side or face of a front end of mandibular advancement appliance 1 and guide path 28 is located on another side or face of the front end). 
	Regarding claim 15, Fallon ‘166 discloses the invention as discussed in claim 1. Fallon ‘166 further discloses wherein the interlocking arrangement (28, 30, 38, 44, 46, 48) comprise a combination of a) the locking member (48) and locking recess or aperture (30) of claim 6 to prevent relative movement a transverse direction (see Figs. 3, 7, 8, and [0034]; position adjustment block 48 is the locking member and locking channels 30 is the locking recess as the interlocking arrangement between these structures prevent relative movement in a transverse direction), and b) the guide member (46) and corresponding locking channel (28) of claim 12 to prevent separation in a vertical direction (see Figs. 5, 7, 8, and [0032], [0034], [0041]; when  centering guide 46 is in the guide path 28, separation of the upper chassis 9 and lower chassis 10 in a vertical direction is prevented when as the position adjustment blocks 48 are pushed into sliding interlocking engagement with locking channels 30). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        
/MICHELLE J LEE/Primary Examiner, Art Unit 3786